CRANDALL, Presiding Judge.
Movant, Steven Ralph Matlock, appeals from the dismissal of his Rule 24.035 motion without an evidentiary hearing.
Movant was sentenced to imprisonment on his pleas of guilty to three felonies. He was delivered to the department of corrections on June 11, 1991. He did not file his Rule 24.035 motion until February 18,1992.
Rule 24.035(b) provides that the motion shall be filed within ninety days after the movant is delivered to the department of corrections. Movant therefore had until September 10, 1991 to file his motion. Failure to do so constituted a complete waiver of any right to proceed under his motion for postconviction relief. Rule 24.035(b), Day v. State, 770 S.W.2d 692, 694 (Mo. banc 1989).
The judgment of the motion court is affirmed.
REINHARD and CRIST, JJ., concur.